WATKINS, Judge
(dissenting).
The brief excerpt from the trial court’s reasons for judgment upon which the majority relies for its facts virtually places the present case on all fours with Whipple v. Whipple, 424 So.2d 263, as there is no real evidence of the present ability of the wife to obtain suitable employment. The trial court in the present case states that the wife’s unsuccessful attempts to find employment are insufficient to establish that she was unable to find employment. However, the reverse side of the coin is that the facts, therefore, are insufficient to establish that the wife was able to find employment, which is the precise reason for the award of alimony in Whipple.
I think the case should be remanded to obtain a transcript of testimony from the trial court, or if that is unavailable, for the taking of further testimony.
I respectfully dissent, believing the facts as available to be inconclusive as to the earning capacity of the claimant spouse.